Case 2:17-cr-00037-FB-PMW Document 559-32 Filed 04/24/19 Page 1 of 3




                     Exhibit 32
Skousen Law, PLLC - Contact Us
                           Case 2:17-cr-00037-FB-PMW Document 559-32 Filed 04/24/19 Page 2 of 3




      Russell C. Skousen, Attorney                     South Jordan, Utah
      Telephone: 1-800-601-8148                        Skousen Law, PLLC is headquartered in South Jordan, Utah. Our address is:
      FAX:          1-801-907-7241                     10808 S. River Front Parkway
      rskousen@skousenlawfirm.com                      Suite 310
                                                       South Jordan, UT 84095

      William Peterson, Attorney                       Toll free: 1-800-601-8148
      wpeterson@skousenlawfirm.com                     Fax: 1-801-907-7241

                                                       Lehi, Utah
      Ryan C. Gregerson, Attorney                      Our Lehi office is at Thanksgiving Point at the Thanksgiving Point Executive Suites Building. Meetings at this office are by
      Of Counsel from Pearson Butler                   appointment only. Our address is:
                                                       2975 West Executive Pkwy
                                                       Suite 165
      Kelli J. Larson, Attorney
                                                       Lehi, Utah 84043
      Of Counsel from Pearson Butler
                                                       Toll free: 1-800-601-8148
                                                       Fax: 1-801-907-7241
      Joshua P. Eldredge, Attorney
      Of Counsel from Pearson Butler
                                                       Other Locations throughout Utah
                                                       Skousen Law, PLLC has of-counsel relationships with attorneys throughout Utah, including in Ogden, Utah. If you can't
                                                       make it to our South Jordan or Lehi offices, call us and we will arrange to meet you at a location near you!
      Gretchen Lowe, Paralegal/Mediator
      glowe@skousenlawfirm.com


      Rick Franklin, Litigation Paralegal              For more information or to set up a
      crfranklin@skousenlawfirm.com                    free initial consultation with one of
                                                       our attorneys, you can fill out this
                                                       form and provide us with some              Full Name
      Rachelle Olsen, Legal Secretary                  basic information about you and
      rolsen@skousenlawfirm.com                        your question/problem. We will
                                                       contact you shortly.
                                                                                                  Email Address




                                                                                                  Phone




https://www.skousenlawfirm.com/index-6.html[4/12/2019 3:40:42 PM]
Skousen Law, PLLC - Contact Us
                           Case 2:17-cr-00037-FB-PMW Document 559-32 Filed 04/24/19 Page 3 of 3

                                                                                                    Respond By:


                                                                                                    Email


                                                                                                    Phone


                                                                                                    Comments




                                                                                                     Submit




                                                                        Skousen Law, PLLC © 2010-2015 | Privacy Policy


                                                                      This web site is designed for general information only.
                             The information presented at this site should not be construed to be formal legal advice nor the formation of a lawyer/client relationship.




https://www.skousenlawfirm.com/index-6.html[4/12/2019 3:40:42 PM]
